 

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF NEW YORK
© 445 Broadway, Albany, NY. 12207-2936 °

 

 

 

 

United States Grand Jury! (Status: sovereign’) ~\ JURISDICTION: Court of Record?
Tribunal, the People Law Case No. 1776-1789-1791-2019
Depository Case No. 1:16-CV-1490
- against - Administrator Grand Jury Foreman
United States Supreme Court, Federal Judiciary, U.S. WRIT MANDAMUS
Senate, and U.S. House of Representatives &
(Status: clipped sovereignty) INFORMATION.
Defendants J Copied: President Trump & AG William Barr
OCT 07 2019

DEMOCRACY -v- REPUBLIC

Article [V Section 4: The United States shall guarantee to every state in
this union a republican form of government, and shall protect each of
them against invasion;

While trying to discover a form of government John Adams wrote that: “Democracy never lasts long.
It soon wastes, exhausts, and murders itself. There was never a democracy that did not commit
suicide.”

Our Founding Fathers reviled democracy and gave their posterity a Republic, as Thomas Jefferson
said: “The Republican is the only form of government which is not eternally at open or secret war with
the rights of mankind.”

Edmund Burke — “Of this I am certain, that in a democracy the majority of the citizens is
capable of exercising the most cruel oppression upon the minority...”

 

'The UUSCLGJ is comprised of fifty Grand Juries each unified amongst the counties within their respective States. All
fifty States have unified nationally as an assembly of Thousands of People in the name of We the People to suppress,
through our Courts of Justice, subverters both foreign and domestic acting under color of law within our governments.
States were unified by re-constituting all 3,133 United States counties.

a “Sovereignty” means that the decree of sovereign makes law, and foreign courts cannot condemn influences persuading
sovereign to make the decree.” Moscow Fire Ins. Co. of Moscow, Russia v. Bank of New York & Trust Co., 294 N.Y.S.
648, 662, 161 Misc. 903. The people of this State, as the successors of its former sovereign, are entitled to all the rights
which formerly belonged to the King by his prerogative. Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C
Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.

?A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

PAGE 1 0F5

Case 3:19-mc-00029-TMB Document 4 Filed 10/07/19 Page 1 of 6
Thomas Jefferson — “4 democracy is nothing more than mob rule, where 51 percent of the
people may take away the rights of the other 49 percent.”

Benjamin Franklin — “Democracy is two wolves and a lamb voting on what to have for lunch.
Liberty is a well-armed lamb contesting the vote.”

Winston Churchill — “The best argument against democracy is a five-minute conversation with
the average voter.”

Aristotle — “Unlimited democracy is, just like oligarchy, a tyranny spread over a large
number of people.”

Federalist No. 1, Hamilton: “7he necessity of a government at least equally energetic with the one
proposed, to the attainment of this object; the conformity of the proposed constitution to the true
principles of a Republican Government in its equivalence to our state constitutions."

Federalist No. 10, Madison: “Democracies have ever been spectacles of turbulence and contention;
have ever been found incompatible with personal security or the rights _of property; and have in
general been as short in their lives as they have been violent in their deaths.”

Federalist No. 10, Madison: “Democracies have, in general, been as short in their lives as they have
been violent in their deaths.”

Anti-Federalist No. 10: “True democrats are in general fanatics and enthusiasts, and some few
sensible, charming madmen.”

Anti-Federalist No. 18-20: “A confederacy of republics must be the establishment in America, or we
must cease altogether to retain the republican form of government. From the moment we become one
great republic, either in form or substance, the period is very shortly removed when we shall sink first
into monarchy, and then into despotism. ... Before we establish a government, whose acts will be the
supreme law of the land, and whose power will extend to almost every case without exception, we
ought carefully to guard ourselves by a bill of rights, against the invasion of those liberties which it is
essential for us to retain, which it is of no real use for government to deprive us of: but which, in the
course of human events, have been too often insulted with all the wantonness of an idle barbarity.”

Federalist No. 48: “Jn a democracy, where a multitude of people exercise in person the legislative
functions, and are continually exposed, by their incapacity for regular deliberation and concerted

 

‘The Federalist Papers: FEDERALIST: No. | General Introduction For the Independent Journal; HAMILTON [page 8].
5 Antifederalist No. 18-20 WHAT DOES HISTORY TEACH? (PART 1) “AN OLD WHIG,” taken from The
Massachusetts Gazette, November 27, 1787, as reprinted from the [Philadelphia] Independent Gazetteer: [Page 46].

PAGE 2 OF 5
Case 3:19-mc-00029-TMB Document 4 Filed 10/07/19 Page 2 of 6
measures, to the ambitious intrigues of their executive magistrates, tyranny may well be apprehended,
” 6

on some favorable emergency, to start up in the same quarter.
Anti-Federalist No. 74: “There is not a tincture’ of democracy in the proposed constitution, except the
nominal elections... Every freeman of America ought to hold up this idea to himself that he has no
superior but God and the laws.”*

Auberon Herbert, a 19th century British politician and writer described democracy like this: “Five men

are in a room. Because three men take one view and two another, have the three men any moral right

to enforce their view on the other two men? What magical power comes over the three men that
because they are one more in number than the two men, therefore they suddenly become possessors of
the minds and bodies of these others? As long as they were two to two, so long we supposed each man
remained master of his own mind and body; but from the moment that another man, acting Heaven

only knows from what motives, has joined himself to one party or the other, that party has become
straightaway possessed of the souls and bodies of the other party. Was there ever such a degrading
and indefensible superstition? Is it not the true lineal descendent of the old superstitions about
emperors and high priests and their authority over the souls and bodies of men?”

We constantly hear Congressmen, Senators, Presidents, and even United States Supreme Court Justices
refer to America as a democracy. Are our elected servants that ignorant of our Constitution, our
History, and our Heritage? Or is there a methodical covert conspiracy hell-bent on destroying our
Republic? Just how close are we? Or should I say how close were we? I think the following says it all
when President Barack Obama during the 2016 White House Correspondents’ Dinner where he
predicted Hillary Clinton’s presidency in 2017 said;

“The end of the republic has never looked better.”

And then the unexpected happened, by God’s mercy and divine providence the coup failed and
President Trump was elected in her stead and declared in contrast;

“In America, the people govern, the people rule, and the people are
sovereign. I was elected not to take power, but to give power to the
American people where it belongs.”

Elected and appointed servants are creatures of the law, a/k/a the United States Constitution. Whereas,
“We the People” as sovereigns are subservient to the laws of Natures God alone. Not civil law! Not

equity! “We the People” ordained and established the Constitution for the United States of America

 

° The Federalist Papers: No. 48. These Departments Should Not Be So Far Separated as to Have No Constitutional Control
Over Each Other From the New York Packet. Friday, February 1, 1788. MADISON. [page 222].

’ An indication that something has been present.

§ Antifederalist No. 74 THE PRESIDENT AS MILITARY KING “PHILADELPHIENSIS,” who was influenced by
Thomas Paine (in “Common Sense), wrote the following selection. It is taken from 3 essays which appearing February 6 &
20, and April 9 of 1788 in either The Freeman’s Journal or, The North-American Intelligencer. [Page 197].

* President Barack Obama during the 2016 White House Correspondents’ Dinner.

'° Sep 25, 2018, President Donald Trump Addressing the United Nations General Assembly in New York.

PAGE 3 OF 5
Case 3:19-mc-00029-TMB Document 4 Filed 10/07/19 Page 3 of 6
and thereby vesting a clipped sovereignty to Congress under Article I, the President under Article II,

and the Supreme Court under Article III, this is the Supreme Law of the Land.

Article VI: This Constitution, and the laws of the United States which shall be made in
pursuance thereof; and all treaties made, or which shall be made, under the authority of the
United States, shall be the supreme law of the land; and the judges in every state shall be
bound thereby, anything in the Constitution or laws of any State to the contrary

notwithstanding.

Preamble: We the people of the United States, in order to form a more perfect union, establish
Justice, insure domestic tranquility, provide for the common defense, promote the general

welfare, and secure the blessings of liberty to ourselves and our posterity, do ordain and
establish this Constitution for the United States of America.

As a consequence, “We the People” are above the Constitution whereas the aforesaid three branches of
government are bound under the Constitution and thereby restricted (clipped) in authority and
jurisdictions. We have not vested Congress with the authority to legislate our behavior. All legislative

statutes, codes, and regulations implemented in equity courts are for elected, appointed and hired
government servants alone and commercial activities.

Black’s Law defines a democracy as that form of government in which the sovereign power resides in
and is exercised by the whole body of free citizens, as distinguished from a monarchy, aristocracy, or
oligarchy. According to the theory of a pure democracy, every citizen should participate directly in the
business of governing, and the legislative assembly should comprise the whole people. Of course this
is not possible and if it were, without a Constitution this would be “mob rule.”

Representative Democracy, being a government liberated from a Constitution, would place “We the
People” under the thumb of the legislators, the judiciary and the administration that would then have
the power to give or take the Peoples rights at will. Such a government would not be able to sustain
three separate and equal branches one would eventually subdue the others, Nor would a democracy
permit a government by consent of the People. A representative democracy will always become an
oligarchy which is a small group of people having control of a country behind what appears to be a
democracy. Not unlike the Deep State in the United States today because “We the People” being
ignorant of our heritage and having been told for more than 100 years by our servant government who
have become our masters that we are a democracy and the populous believe.

“With the introduction of Representative Democracy, which is a form of government where the
“powers of the sovereignty” are delegated to a body of men, elected from time to time, who exercise
them for the benefit of the whole nation.”'' With such a democracy unshackled by Law (Constitution)
the results would be absolute tyranny. They already ignore our Constitution and this case and our
efforts over the past twenty years prove it. But, “the times they are a changing!” There is a new chief

 

'' 1 Bouv.Inst. no. 31.

PAGE 4 OF 5
Case 3:19-mc-00029-TMB Document 4 Filed 10/07/19 Page 4 of 6
in town, the swamp is being drained, the People are rising, and the resisters of the Law will be tried in
a “Court of Law” for treason.

In a Republic, a Constitution or Charter of Rights protects certain unalienable rights that cannot be
taken away by the government, even if it has been elected by a majority of voters. In a democracy, the
majority is not restrained in this way and can impose its will on the minority. Although we choose
most of our representatives and local heads of state and judges democratically they are all governed by
the Law of the Land which restricts their powers and jurisdiction in order to conform to the will of the
People through the Constitution by authority vested in the People via Natural Law (God).

“To highlight the offensiveness to liberty that democracy and majority rule is, just ask yourself how
many decisions in your life would you like to be made democratically. How about what car you drive,
where you live, whom you marry, whether you have turkey or ham for Thanksgiving dinner? If those
decisions were made through a democratic process, the average person would see it as tyranny and not
personal liberty. Isn’t it no less tyranny for the democratic process to determine [what is lawful and
what is not lawful] whether you purchase health insurance or set aside money for retirement? Both for
ourselves, and our fellow man around the globe, we should be advocating liberty, not the democracy

that we’ve become where an unscrupulous Congress does anything upon which they can muster a
majority vote.”

In 2016 we stood at the precipice, today we stand at the doors of Justice.

“Silence can only be equated with fraud where there is a legal or moral duty to speak,
or where an inquiry left unanswered would be intentionally misleading.”"*

ORDERED, Congressmen, Senators, Judges, and all appointed and employed bureaucrats are
commanded to honor their oath to guarantee a “REPUBLICAN FORM OF GOVERNMENT“ and stop
trying to convince the average voter that we are a democracy, the NWO is DOA.

IT IS SO ORDERED September 30, 2019
Albany, New York

 

MU
wt My

QD series Oxf
= Ss NATUR 29 % Jury Foreman
Natural Law Tribunal

JU a
M AUT “s

 

2 US. v. Tweel, 550 F.2d 297, 299. See also U.S. v. Prudden, 424 F.2d 1021, 1032; Carmine v. Bowen, 64 A. 932.

PAGE5 OF5
Case 3:19-mc-00029-TMB Document4 Filed 10/07/19 Page 5 of 6
UUS Common Law Grand Jury RISTO Bese cb.
ate ENS SOW AAS p Pb PH
Valhalla, NY 10595 ibe

 

Chief Judge

United States District Court
for the District of Alaska
222 W. Seventh Avenue
Anchorage, AK 99513-9513

Case 3:19-mc-000292EMB,_ Document 4 Filed 9/9 (AA. FA iff lll] hi
